t c memo united_states tax_court peter gianulis and gabriela rexach subira petitioners v commissioner of internal revenue respondent docket no filed date peter gianulis pro_se andrew michael tiktin for respondent memorandum findings_of_fact and opinion goeke judge respondent determined income_tax deficiencies against petitioners for and of dollar_figure and dollar_figure respectively an addition_to_tax under sec_6651 for of dollar_figure for failure_to_file a timely return and accuracy-related_penalties under sec_6662 for and of dollar_figure and dollar_figure respectively the issues for decision are whether peter gianulis petitioner may deduct a long-term_capital_loss of dollar_figure for the taxable_year related to his investment in antares real_estate iii llc antares we conclude that he may deduct dollar_figure whether petitioner has a sufficient basis in carrelton asset management inc carrelton a subchapter_s_corporation to deduct certain passthrough losses for the taxable_year sec_2010 and sec_2011 we conclude that he does not whether petitioner is entitled to net_operating_loss carryforward deductions for and of dollar_figure and dollar_figure respectively we conclude that he is not and whether petitioner is subject_to an addition_to_tax under sec_6651 for his failure_to_file a timely return and whether he is liable for 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and as in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar 2petitioner peter gianulis appeared at trial and stipulated respondent’s proposed facts and exhibits petitioner gabriela rexach subira has been absent throughout these proceedings the court therefore will dismiss this case as it relates to ms subira for lack of prosecution accuracy-related_penalties under sec_6662 for the taxable_year sec_2010 and sec_2011 we conclude that he is findings_of_fact petitioner was a resident of florida at the time he filed his petition on date respondent filed an amended opening brief setting forth his request for findings_of_fact petitioner’s brief was due_date however he failed to submit a brief or objections to respondent’s request therefore we adopt and incorporate respondent’s requested findings_of_fact with the exception of paragraph sec_33 sec_34 and sec_35 petitioner is a highly educated and sophisticated individual he obtained a bachelor’s degree in quantitative economics from the university of california san diego and a master’s in business administration from cornell university he was employed by salomon brothers from to where he worked in marketing and management and as an analyst for a large hedge fund in he left 3in addition several computational issues depend on petitioner’s adjusted_gross_income for the year sec_2010 and sec_2011 these issues include whether petitioner is entitled to student_loan interest deductions making work pay tax_credits and additional child tax_credits and whether petitioner’s miscellaneous_itemized_deductions should be decreased in light of an increase to adjusted_gross_income because they are computational we do not address these issues in this opinion salomon brothers and started his own hedge fund management company carrelton i dollar_figure long-term_capital_loss in petitioner claimed a dollar_figure long-term_capital_loss deduction on schedule d capital_gains_and_losses of his income_tax return arising from a investment in antares antares a now defunct real_estate project in texas was the subject of a foreclosure action in and subsequently filed for bankruptcy petitioner produced records from date showing he wired a total of dollar_figure from his smith barney account to amegy bank national association amegy bank he also produced two letters dated november and date from javier reyes a former employee of antares in his november letter mr reyes confirms to the best of his knowledge that mr and mrs gianulis and or a company controlled by mr gianulis ie carrelton asset management llc invested in total dollar_figure through a series of wire transfers these funds were used to purchase an equity stake in antares the funds were sent in a series of wire transfers from smith barney and northern trust to amegy bank an intermediary for antares’ accounts at texas community bank all records of the investment held by antares were destroyed in ii passthrough losses and deductions petitioner was the shareholder of carrelton which managed carrelton horizon fund a hedge fund with investors that invested primarily in natural resource mining and energy companies in the notice_of_deficiency respondent disallowed petitioner’s claimed passthrough losses and deductions from carrelton as follows tax_year amount claimed amount allowed amount disallowed ordinary business loss short-term_capital_loss investment_expense dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number tax_year amount claimed amount allowed amount disallowed ordinary business loss investment_interest expense dollar_figure big_number --- --- dollar_figure big_number petitioner purports to have paid during dollar_figure in expenses on behalf of carrelton he argues now that those expenses should increase his basis in carrelton those expenses were charged to an american express credit card shared by petitioner and his wife and used for both personal and business_expenses petitioner presented copies of american express credit card statements and a spreadsheet of alleged business_expenses petitioner’s spreadsheet was made in or after the internal_revenue_service examination had begun no other contemporaneous_records showing the business_purpose of these expenses were presented petitioner does not know whether any of the expenses he allegedly paid on behalf of carrelton were recorded as loans from shareholders on schedule l balance sheets per books of carrelton’ sec_2010 tax_return he likewise does not know whether he ever received reimbursement from carrelton for any expenses he incurred on its behalf iii net_operating_loss carryforward deductions petitioner claimed net_operating_loss carryforward deductions for and of dollar_figure and dollar_figure respectively in his notice_of_deficiency 4respondent presented a summary exhibit of his calculations organized by expense category at trial the exhibit calculates total expenses of dollar_figure because we hold that petitioner has not substantiated any expenses paid on behalf of carrelton in we will rely on petitioner’s total respondent disallowed these deductions after determining that petitioner had not established his right to them under the code iv accuracy-related_penalties and addition_to_tax petitioner secured an extension of time to file hi sec_2011 return until date however he did not file hi sec_2011 return until date similarly he secured an extension of time to file hi sec_2012 return until date however respondent prepared a substitute for return for petitioner on date petitioner did not file his actual return until date petitioner has a pattern of filing late returns or no return at all his return was filed late and no return was filed for or in date respondent secured written supervisory approval to assert accuracy-related_penalties against petitioner those penalties were subsequently determined in respondent’s notice_of_deficiency dated date petitioner reported no tax_liability on hi sec_2010 or sec_2011 returns in his notice_of_deficiency respondent determined deficiencies for and of dollar_figure and dollar_figure respectively opinion deductions are a matter of legislative grace and the taxpayer bears the burden of proving he is entitled to claimed deductions rule a 503_us_79 a taxpayer must maintain records sufficient to allow the commissioner to determine his correct_tax liability sec_6001 sec_1_6001-1 income_tax regs generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving the determinations are in error 290_us_111 i dollar_figure long-term_capital_loss respondent’s notice_of_deficiency disallowed a dollar_figure long-term_capital_loss deduction claimed on petitioner’ sec_2010 return that deduction stems from an investment in antares in the company has since filed for bankruptcy and petitioner contends his investment was lost generally taxpayers are entitled to deduct a loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise see sec_165 petitioner has the burden_of_proof and the code requires him to maintain books_and_records sufficient to establish the reported loss sec_6001 the court is satisfied that petitioner’s proof substantiates a dollar_figure investment in antares petitioner produced the date account statement from his smith barney account which shows dollar_figure wired through amegy bank he also produced two letters from javier reyes a former employee of antares corroborating his investment mr reyes confirms that petitioner purchased an equity stake in antares and that amegy bank served as the intermediate bank for antares accounts at texas community bank petitioner’s bank statement coupled with his testimony and two letters from mr reyes is enough to establish an investment sec_165 allows for a loss deduction with the amount of the loss determined under the adjusted_basis provisions of sec_1011 sec_165 generally the basis_of_property under sec_1011 is the amount_paid see sec_1_1012-1 income_tax regs petitioner alleges a total investment of dollar_figure however he produced evidence to substantiate a dollar_figure investment therefore we find that petitioner was entitled to a dollar_figure long-term_capital_loss deduction for respondent urges us to consider that carrelton not petitioner may have invested in antares respondent acknowledges petitioner’s personal funds were wired to antares but claims it is logical that carrelton may have booked the transferred amounts as a loan from petitioner we cannot accept this speculative claim there is nothing in the record indicating that carrelton recorded loans from petitioner in the year the transfer to antares was made respondent points to an increase in recorded loans from shareholders on schedule l of carrelton’s tax_return but offers no explanation as to why the loan would have been recorded two years after the money was wired to antares on this record we are satisfied that petitioner not carrelton invested dollar_figure into antares ii passthrough losses and deductions respondent further disallowed dollar_figure of petitioner’s claimed passthrough losses and deductions from carrelton respondent argues that petitioner failed to demonstrate sufficient basis in carrelton to claim these deductions we agree petitioner may not deduct losses from carrelton in excess of his adjusted_basis in carrelton stock plus his adjusted_basis in any debt of carrelton’s to him see sec_1366 petitioner has failed to persuasively dispute respondent’s assertion that he lacks a basis in carrelton his only argument is that his basis in carrelton increased when he paid dollar_figure of expenses on behalf of carrelton however we cannot accept this claim petitioner has the burden to show that he actually incurred expenses on behalf of carrelton and received no reimbursement from carrelton see rule a thomson v commissioner tcmemo_1983_279 aff’d without published opinion 731_f2d_889 11th cir while petitioner presented bank statements showing the expenses were actually incurred that is not enough petitioner needs to show not only that the expenses were in fact incurred but also that they were incurred on behalf of carrelton see thomson v commissioner tcmemo_1983_279 petitioner’s testimony supported only by bank statements and a spreadsheet he created from memory years after the alleged expenditures is not satisfying proof to this effect see id even if we were to assume petitioner established that the expenses were incurred on behalf of carrelton which we do not petitioner presented nothing to show that he was not reimbursed for the expenses in fact petitioner admits that he does not know whether he received reimbursement on this record we have no choice but to uphold respondent’s determination in his notice_of_deficiency iii net_operating_loss carryforward deductions respondent’s notice_of_deficiency disallowed petitioner’s net_operating_loss carryforward deductions for and of dollar_figure and dollar_figure respectively petitioner has not made any arguments or presented any proof to show he is entitled to the deductions respondent’s notice_of_deficiency simply contends petitioner failed to establish he sustained any such loss deductible under the provisions of the internal_revenue_code without anything from petitioner to refute this claim we must presume it is correct see welch v helvering u s pincite therefore petitioner is not entitled to these deductions iv accuracy-related_penalties and addition_to_tax finally respondent determined accuracy-related_penalties and an addition_to_tax against petitioner while a taxpayer generally has the burden of proving that the determinations set forth in the notice_of_deficiency are incorrect the commissioner carries the burden of production with respect to the taxpayer’s liability for penalties and additions to tax sec_7491 once this burden is met however the burden shifts to the taxpayer to present evidence sufficient to convince the court that the commissioner’s determination is incorrect 116_tc_438 noting that sec_7491 gives the commissioner only a burden of production the burden_of_proof remains with the taxpayer in this case respondent has met his burden of production as it relates to the addition_to_tax determined under sec_6651 for and the accuracy-related_penalties determined under sec_6662 for and sec_6651 allows for an addition_to_tax in the case of a late-filed return petitioner’ sec_2011 return was due under extension on date but he did not file until date petitioner may still escape liability if he can show that his delinquent filing was due to reasonable_cause and did not stem from willful neglect sec_6651 however he made no argument and has offered no proof to this effect in fact he routinely files late returns if he files a return at all for these reasons the addition_to_tax for determined under sec_6651 is sustained respondent has likewise met his burden of production in regard to the accuracy-related_penalties determined for and under sec_6662 sec_6662 and b and imposes a penalty when there is an underpayment_of_tax attributable to negligence or a substantial_understatement_of_income_tax as relevant in this case a substantial_understatement_of_income_tax exceeds the greater of of the tax required to be shown or dollar_figure sec_6662 respondent has shown that petitioner’s underpayments for and are due to substantial understatements of income_tax petitioner presented no evidence showing the underpayments were attributable to reasonable_cause or good_faith see sec_6664 sec_1_6664-4 income_tax regs in addition petitioner made no attempt to show that respondent’s determination was otherwise incorrect see higbee v commissioner t c pincite we also note that compliance with sec_6751 is a part of respondent’s burden of production in establishing liability for penalties under sec_6662 graev v commissioner t c __ __ slip op pincite date supplementing and overruling in part 147_tc_460 sec_6751 requires respondent to obtain written supervisory approval before the initial determination of any accuracy-related_penalties because we find that respondent did so here the accuracy-related_penalties for and determined under sec_6662 are sustained in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit an appropriate order will be issued and decision will be entered under rule
